Ellison, J.
This action is based on an itemized account with certain itemized credits. At the trial plaintiff for the purpose of showing that the account was an “account stated” offered to prove that it had been sent to defendant and was retained by him for a long space of time without objection. The evidence was refused by the trial court. The ruling was correct. One can not declare on an itemized account and recover on an account stated. Brown v. Kimmel, 67 Mo. 430; see, also, Kent v. Highleyman, 17 Mo. App. 9.
2. Defendant’s wife was allowed to testify as a witness in his behalf. The evidence showed that some of the credits arose'from “due bills” given by plaintiff to defendant’s wife and in her name. The bills were for articles of produce which defendant’s wife sold to plaintiff and for which the husband was to be credited on account. The wife attended to this part of the business and when a settlement, stated in testimony, was being had, the wife, plaintiff and defendant being present, the wife took out the bills and handed them to her husband who handed them over to plaintiff. The evidence disclosed that as to the matter of the due bills the wife was her husband’s agent. She was, therefore, a competent witness in his behalf in this respect. R. S. 1889, sec. 8922.
3. The case is here on a certificate of the judgment, without a full transcript and the testimony is not stated alike in the respective abstracts of the parties. Defendant’s abstract is not disputed by *686plaintiff. The ease then is not in condition to have a certified transcript of the record in dispute and we assume the defendant’s version to be correct. R. S. 1889, sec. 2253. Plaintiff’s version of a part of the evidence is that the wife stated she knew the correctness of the amount of the due bills for the reason that her daughter counted them. Whereas the defendant’s version is that she knew because she and her daughter went over them together. On the question of the wife’s agency and as to what she did in the matter the defendant’s abstract embraces important matter omitted in plaintiff’s abstract and by it the case is not so narrowly confined as would appear by plaintiff’s presentation.
For the foregoing reasons we feel constrained to affirm the judgment.
All concur.